Citation Nr: 1415373	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cervical spondylosis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1978 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran provided testimony at a March 2010 hearing before the undersigned.  He also provided testimony at an August 2009 hearing before a decision review officer.  Both transcripts of the proceedings are associated with the claims folder.  

The Board reopened and remanded claims of service connection for lumbar degenerative disc disease and cervical spondylosis in June 2010.  In a July 2011 rating decision, service connection was granted for lumbar degenerative disc disease; that claim is no longer before the Board.  However, as there has not been substantial compliance with the remand directives regarding the issue of service connection for cervical spondylosis, the appeal must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the Veteran's claim in July 2010 for a VA examination and medical opinion to address the etiology of the Veteran's neck condition.  

The Veteran was afforded a new VA examination in October 2010.  The Veteran presented with limited motion of the neck.  MRI results reveal degenerative disk disease at C6 and C7 along with bilateral nerve root and stenosis at C6 and C7 bilaterally.  The Veteran attributed his neck condition to a motor vehicle accident that occurred in service.  The VA examiner concluded that it was less likely than not that the Veteran's neck condition was related to service because there is no documentation of a neck injury or treatment for the neck in the service medical records. 

The Board finds that this opinion is inadequate and does not comply with its previous remand directives.  In the July 2010 remand, the Board found that the prior examination was inadequate because the examiner did not discuss whether the Veteran's neck disability developed after service as a result of his in-service motor vehicle accident.  Although the October 2010 VA examination report includes the Veteran's reports of an in-service motor vehicle accident, the examiner did not consider whether the Veteran's neck condition developed after service as a result of such accident.  Instead, in providing a negative opinion, the examiner relied on the absence of a neck injury or treatment for the neck during service and failed to consider the Veteran's competent assertion that he has experienced neck pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The October 2010 VA medical opinion is inadequate, and does not comply with the Board's December 2011 remand; an addendum opinion must be obtained.  See Stegall, 11 Vet. App. at 268.  . 

Furthermore, the Board notes that additional evidence has been received after the most recent supplemental statement of the case (SSOC), including VA treatment records from July 2002 to August 2013.  On remand, the RO should review the entire claims file, and consider such evidence in an SSOC. 

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims folder and any pertinent records to the examiner who conducted to October 2010 VA examination, or another appropriate examiner, to determine the current nature and likely etiology of the Veteran's neck disability.  If the examiner is unavailable or it is determined that the requested opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA examination to address the current nature and likely etiology of the Veteran's neck condition.  The claims folder should be made available to the examiner for review in conjunction with the examination.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed neck condition is attributable to service.  The examiner must consider the Veteran's assertions, including his report of an in-service motor vehicle accident.  All opinions expressed by the examiner should be accompanied by a complete rationale and the examiner's rationale cannot be premised solely on the fact that the Veteran's service treatment records lack any complaints of neck pain or a neck injury. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Thereafter, readjudicate the claim on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case, addressing all the evidence of record, including recently submitted evidence.  The Veteran and his representative should be provided the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


